Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 6/1/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22-24, 26-32, and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “from 4 to 20 targeting moieties.”  This limitation is not supported by the application.  Although the specification at paragraph 12 discloses the range “from 1 to 20 targeting moieties,” nowhere does the application disclose the range of “from 4 to 20 targeting moieties,” or show that applicant had contemplated this limitation at the time the application was filed.

	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 22-24, 26, 29-38, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150174268 to Li.  Li discloses formula Tm-Ln-AM where Tm is a silica nanoparticle (a silica nanoparticle is the equivalent of a nanoparticle comprising a silica core and a silica shell), Ln is an enzyme sensitive linker, and AM is an activating moiety that is capable of activating a human dendritic cell, NK cell, or tumor cell, or a combination (a drug moiety), wherein the drug moiety and linker moiety form a cleavable linker-drug construct that is covalently linked to the nanoparticle (abstract; paragraphs 12-30, and 143).  The nanoparticle size may be 1 to 20 nm (paragraph 143).   The surface of the nanoparticles is covalently modified with polyethylene glycol groups (paragraphs 85 and 135).  A preferred enzyme-sensitive linker comprises peptides (one or more amino acids), wherein the linker is capable of undergoing hydrolysis at the C-terminal end upon protease binding, thereby releasing the drug moiety from nanoparticle (paragraphs 226, 243, 245, and 250).  The nanoparticle may comprise one targeting moiety (paragraph 22).   The nanoparticle comprises a diagnostic agent (paragraph 142).  The nanoparticle comprises a targeting moiety for binding to receptors on tumor cells (paragraph 18).     The nanoparticle may have an organic coating (an organo-silica core shell nanoparticle) (paragraph 144).    Li teaches a method of treating cancer comprising administering its nanoparticle drug conjugate (abstract; paragraph 2; claims 31-32 and 35-36).
Li fails to teach an average diameter of from 5 nm to 10 nm, and an average drug moiety to nanoparticle ratio of 1 to 20.   Li further fails to teach “from 4 to 20 targeting moieties.” 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to optimize the diameter of the nanoparticle drug conjugate of Li and the average drug moiety to nanoparticle ratio to improve the efficacy of the formulation.  In this way, one would find an average diameter range of from 5 nm to 10 nm, and an average drug moiety to nanoparticle ratio range of 1 to 20 through routine experimentation.  The prior art provides sufficient guidance to this end, as Li teaches a diameter of 1-20 nm, which overlaps with the instant average diameter range.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding the limitation “from 4 to 20 targeting moieties,” it would have been obvious to add additional targeting moieties to the nanoparticle of Li.  The motivation for this would have been that adding additional targeting moieties would increase the targeting efficacy of each individual nanoparticle in the formulation.  The addition of multiple targeting moieties that each target through different mechanisms would further provide the advantage of targeting the cell by different mechanisms, thereby further improving the targeting efficacy of the nanoparticle formulation.  “It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).” MEPE 21144.06. 

Claims 20, 22-24, 26-32, and 34-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150174268 to Li in view of WO 2007136413 to Groves (document already in record).  The relevant portions of Li are given above.
Li fails to teach incorporation of Cy5.5. 
Groves discloses nanoparticles attached to drug moieties via an enzyme cleavable linker (abstract; paragraph 66) and is therefore in the same field of invention as Li.   Groves further teaches inclusion of fluorescent moiety such as Cy5.5 (a fluorescent compound) as a diagnostic agent in its nanoparticles (paragraph 110).  
It would have been obvious to the person of ordinary skill in the art at the time the instant invention was made to incorporate an Cy5.5 as the diagnostic agent of Li.  The rationale for this is that Li teaches incorporation of a diagnostic agent, and Groves teaches that Cy5.5 is an appropriate diagnostic agent in nanoparticles attached to drug moieties via enzyme cleavable linkers. There would be only two choices of where to put the Cy5.5, either outside the silica-based core or incorporated into the silica-based core.  As such, it would have been obvious to try incorporation into the silica based core owing to the few number of options. 

Response to Arguments
Applicant’s arguments have been fully considered but are not found persuasive.  Applicant argues that as 4 to 20 targeting moieties is a species of the genus “1 to 20 targeting moieties,” that the   Applicant argues that literal support for limitations in the application is not required.  The examiner’s response is though support for claim limitations in the as-filed application does not have to be literal, the support has to show that applicant had contemplated the limitation at the time of filing.   The standard is whether or not the claimed was described in the application in such a way as to reasonably convey to one skilled in the relevant art that applicant, at the time the application was filed, had possession of the claimed invention.  In the present case, although “1 to 20 targeting moieties” is disclosed in the application, nowhere is a benchmark to indicate that 4 targeting moieties was contemplated, or that “4 to 20 targeting moieties” was contemplated.  Although “4 to 20 targeting moieties” is a species of the genus “1 to 20 targeting moieties,” the disclosure of the genus “4 to 20 targeting moieties” does not provide support for the species 4 to 20 targeting moieties,” or show that applicant had contemplated the species “4 to 20 targeting moieties” at the time the application was filed. 
 Regarding applicant’s argument that Li, in contrast to the present invention, teaches any targeting moiety, the examiner notes that the present claims are also open to any targeting moiety.  Regarding applicant’s argument that Contrary to the Office's assertions, Li does not include any disclosure of a silica nanoparticle comprising a targeting moiety, the examiner’s response is that this is not how the artisan would read the reference.   Li discloses formula Tm-Ln-AM where Tm is a silica nanoparticle (a silica nanoparticle is the equivalent of a nanoparticle comprising a silica core and a silica shell), Ln is an enzyme sensitive linker, and AM is an activating moiety that is capable of activating a human dendritic cell, NK cell, or tumor cell, or a combination (a drug moiety), wherein the drug moiety and linker moiety form a cleavable linker-drug construct that is covalently linked to the nanoparticle (abstract; paragraphs 12-30, and 143).  The nanoparticle size may be 1 to 20 nm (paragraph 143).   The surface of the nanoparticles is covalently modified with polyethylene glycol groups (paragraphs 85 and 135).  A preferred enzyme-sensitive linker comprises peptides (one or more amino acids), wherein the linker is capable of undergoing hydrolysis at the C-terminal end upon protease binding, thereby releasing the drug moiety from nanoparticle (paragraphs 226, 243, 245, and 250).  The nanoparticle may comprise one targeting moiety (paragraph 22).   The nanoparticle comprises a diagnostic agent (paragraph 142).  The nanoparticle comprises a targeting moiety for binding to receptors on tumor cells (paragraph 18).     The nanoparticle may have an organic coating (an organo-silica core shell nanoparticle) (paragraph 144).    Li teaches a method of treating cancer comprising administering its nanoparticle drug conjugate (abstract; paragraph 2; claims 31-32 and 35-36).  Regarding applicant’s argument that there is no teaching in Li of an NDC that comprises a nanoparticle having a silica-based core and a silica shell surrounding at least a portion of the core, and it is not fair to consider a silica nanoparticle as comprising a silica-based core and a silica shell, the examiner’s response is that there is no material differentiation between a silica particle and applicant’s claimed language that is, a particle with a silica-based core (which is open to silica) and a silica shell (which is silica). A silica particle can fairly be considered having an inner portion comprising silica (a silica-based core) and an outer portion comprising silica (a silica shell).   Regarding applicant’s argument that Li provides no teaching or suggestion of NDC comprising a core-shell silica nanoparticle comprising 4 to 20 targeting moieties, the examiner’s response is that it would have been obvious to add additional targeting moieties to the nanoparticle of Li.  The motivation for this would have been that adding additional targeting moieties would increase the targeting efficacy of each individual nanoparticle in the formulation.  The addition of multiple targeting moieties that each target through different mechanisms would further provide the advantage of targeting the cell by different mechanisms, thereby further improving the targeting efficacy of the nanoparticle formulation.  Regarding applicant’s argument that Li casts as a wide net as possible in order to cover all imaginable alternatives to their antibody drug conjugates, by including an exceedingly broad description, and therefore doesn’t point to nanoparticles except for by impermissible hindsight by viewing applicant’s own disclosure, the examiner’s response is that the rejection is based solely on the disclosure of the references cited and what they would have conveyed to the artisan at the time the present invention was filed, and not based on impermissible hindsight by viewing applicant’s own disclosure.  Regarding applicant’s argument that Li is not enabled, the examiner’s response is that a prior art disclosure is considered enabled unless evidence is given to the contrary.  Regarding applicant’s argument that Li is not enabled because of the many embodiments of its invention that it discloses, the examiner’s response is that a disclosure of many embodiments of an invention, in itself, is not a showing that a disclosure is not enabled.  Regarding applicant’s argument that Li doesn’t provide sufficient guidance to nanoparticles through its broad disclosure, the examiner’s response is that this is not how the artisan would read the reference.   At paragraphs 20 and 84, nanoparticle is chosen from a list of a mere six possibilities.   At paragraph 26, Li explicitly prefers nanoparticles, and at paragraphs 134-148, provides a detailed disclosure of the use of nanoparticles in the invention.   Li teaches a formula Tm-Ln-AM where Tm is a silica nanoparticle (a silica nanoparticle is the equivalent of a nanoparticle comprising a silica core and a silica shell), Ln is an enzyme sensitive linker, and AM is an activating moiety that is capable of activating a human dendritic cell, NK cell, or tumor cell, or a combination (a drug moiety), wherein the drug moiety and linker moiety form a cleavable linker-drug construct that is covalently linked to the nanoparticle (abstract; paragraphs 12-30, and 143).  The surface of the nanoparticles is covalently modified with polyethylene glycol groups (paragraphs 85 and 135).  A preferred enzyme-sensitive linker comprises peptides (one or more amino acids), wherein the linker is capable of undergoing hydrolysis at the C-terminal end upon protease binding, thereby releasing the drug moiety from nanoparticle (paragraphs 226, 243, 245, and 250).  The nanoparticle may comprise one targeting moiety (paragraph 22).   The nanoparticle comprises a diagnostic agent (paragraph 142).  The nanoparticle comprises a targeting moiety for binding to receptors on tumor cells (paragraph 18).     The nanoparticle may have an organic coating (an organo-silica core shell nanoparticle) (paragraph 144).    Li teaches a method of treating cancer comprising administering its nanoparticle drug conjugate (abstract; paragraph 2; claims 31-32 and 35-36).  Regarding applicant’s argument that there is no teaching in Li that Li’s diagnostic agent is a fluorescent compound, the examiner agrees.  The rejection is not based on Li alone, however, but on Li in view of Groves. Groves discloses nanoparticles attached to drug moieties via an enzyme cleavable linker (abstract; paragraph 66) and is therefore in the same field of invention as Li.   Groves further teaches inclusion of fluorescent moiety such as Cy5.5 (a fluorescent compound) as a diagnostic agent in its nanoparticles (paragraph 110).   It would have been obvious to incorporate an Cy5.5 as the diagnostic agent of Li.  The rationale for this is that Li teaches incorporation of a diagnostic agent, and Groves teaches that Cy5.5 is an appropriate diagnostic agent in nanoparticles attached to drug moieties via enzyme cleavable linkers. There would be only two choices of where to put the Cy5.5, either outside the silica-based core or incorporated into the silica-based core.  As such, it would have been obvious to try incorporation into the silica based core owing to the few number of options.   Regarding applicant’s argument that the particles of Groves are large and would not be expected to exhibit the optimal renal clearance of the claimed NDCs, the examiner’s response is that Groves was relied on for its teaching that fluorescent moieties such as Cy5.5 (a fluorescent compound) are used as diagnostic agents in nanoparticles.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


September 5, 2022